Petition for Writ of Mandamus Denied and Memorandum Opinion filed
October 23, 2003








Petition for Writ of Mandamus Denied and Memorandum
Opinion filed October 23, 2003.
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-01119-CV
____________
 
IN RE LEO ROGER DUGAS, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On October 6, 2003, relator
filed a petition for writ of mandamus in this Court.  See Tex.
Gov=t. Code Ann. ' 22.221 (Vernon Supp. 2003); see
also Tex. R. App. P. 52.  In his petition, relator
seeks to have this Court compel the Honorable r. Jack Cagle, presiding judge of
County Civil Court at Law Number One of Harris County to rule consolidate two
actions and transfer venue to Chambers County. 
Relator fails to establish that he is entitled
to extraordinary relief.  See Barnes
v. State, 832 S.W.2d 424, 426 (Tex. App.CHouston [1st Dist.] 1992, orig.
proceeding). 
We deny relator=s petition for writ of mandamus. 
PER CURIAM
Petition Denied
and Memorandum Opinion filed October 23, 2003.
Panel consists of
Justices Edelman, Frost, and Guzman.